   Case 1:19-cv-08173-LAP Document 286 Filed 08/23/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                    :
PETER ALLEN, et al.,                :
                                    :
                                    :
                        Plaintiffs, :
                                    :
     -against-                      : No. 19 Civ. 8173 (LAP)
                                    :
NEW YORK STATE DEPARTMENT OF        : ORDER
CORRECTIONS AND COMMUNITY           :
SUPERVISION, et al.,                :
                                    :
                                    :
                        Defendants. :
                                    :

LORETTA A. PRESKA, UNITED STATES DISTRICT JUDGE:

     The Court has reviewed counsels’ submissions regarding

various discovery issues (Dkt. Nos. 274, 278, 278) and heard

arguments from the parties on August 11, 2021.

Accordingly, it is hereby ordered:

Medical Records

     Defense counsel shall immediately request and produce

all medical records relating to individuals who have

proffered HIPAA releases to ensure they are updated and

accurate.   Defense counsel shall alert Plaintiffs’ counsel

to the anticipated receipt of records by the Office of the

Attorney General and coordinate with Plaintiffs’ counsel

for retrieval upon receipt.     Plaintiffs’ counsel will then

arrange to pick up the records, scan them, and bates-stamp

them for timely production to all counsel being mindful of


                                 1
   Case 1:19-cv-08173-LAP Document 286 Filed 08/23/21 Page 2 of 2



any HIPAA issues.    Defendants shall arrange to have all

medical records updated every thirty (30) days pending

further order of the Court.

Medical Information Contained on Active File Folders

     Defendants shall produce any information recorded on

the file folders that contain putative class members’

active Ambulatory Health Records within thirty (30) days.

Designated Privileged Documents

     Defendants shall produce previously withheld emails or

redacted portions of emails between doctors regarding

patient care, medical status, reassessment or treatment of

putative class members, including those where privilege was

asserted on the basis that instructions regarding the

reassessment process were being conveyed by a doctor to a

doctor, as well as all non-privileged attachments,

including the “MWAP Disapprovals” Excel spreadsheet.          Those

documents shall be produced within thirty (30) days.

Letters to Chief Medical Officers

     Defendants shall produce all letters to NYS DOCCS’

Chief Medical Officers requested by Plaintiffs’ counsel, as

well as any responses thereto within ninety (90) days.

Dated:    August 23, 2021
          New York, New York

                                _______________________________
                                    LORETTA A. PRESKA, U.S.D.J.


                                 2
